Citation Nr: 1146206	
Decision Date: 12/19/11    Archive Date: 12/29/11

DOCKET NO.  08-28 536	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for hearing loss of the left ear.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Shabnam Keyvan



INTRODUCTION

The Veteran served on active duty from April 1969 to November 1970.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from the November 2007 rating action of the Department of Veterans Affairs (VA) Regional Office in St. Louis, Missouri.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition of the Veteran's appeal has been obtained.  

2.  The hearing loss of the Veteran's left ear is causally or etiologically related to his military service.  


CONCLUSION OF LAW

Resolving reasonable doubt in favor of the Veteran, the hearing loss of his left ear was incurred in active service.  38 U.S.C.A. §§ 1110, 5107(b)(West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the President signed into law the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, & 5126 (West 2002 & Supp. 2009)).  The VCAA imposes obligations on VA in terms of its duty to notify and to assist claimants.  

The Board has considered the legislation regarding VA's duty to notify and to assist claimants but finds that, given the favorable action taken herein with regard to the issue of entitlement to service connection for hearing loss in the left ear, no further discussion of the VCAA is required with respect to this claim.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any injury diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the injury was incurred in service.  38 C.F.R. § 3.303(d).  

Service connection for certain diseases, including organic diseases of the nervous system such as sensorineural hearing loss, may also be established on a presumptive basis by showing that it manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 C.F.R. §§ 3.307(a)(3), 3.309(a).  Presumptive periods are not intended to limit service connection to diseases so diagnosed when the evidence warrants direct service connection.  The presumptive provisions of the statute and VA regulations implementing them are intended as liberalizations applicable when the evidence would not warrant service connection without their aid.  38 C.F.R. § 3.303(d) (2011).  

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  The threshold for normal hearing is from zero to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Id. & Hensley v. Brown, 5 Vet. App. 155, 157 (1993).
The absence of in-service evidence of a hearing disability during service (i.e., one meeting the requirements of 38 C.F.R. § 3.385) is not always fatal to a service connection claim.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing loss disability and a medically sound basis for attributing that disability to service may serve as a basis for a grant of service connection for hearing loss where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service (as opposed to intercurrent causes).  See Hensley, 5 Vet. App. at 159.  

In order to establish direct service connection for a disorder, there must be (1) competent and credible evidence of the current existence of the disability for which service connection is being claimed; (2) competent and credible evidence of a disease contracted, an injury suffered, or an event witnessed or experienced in active service; and (3) competent and credible evidence of a nexus or connection between the disease, injury, or event in service and the current disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); cf. Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  In many cases, medical evidence is required to meet the requirement that the evidence be "competent."  However, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  See Gilbert, 1 Vet. App. at 54.

Here, the Veteran maintains that he has hearing loss in his left ear as a result of his exposure to loud noises and sounds while serving as a General Vehicle Repairman in the U.S. Army.  In an April 2008 statement, the Veteran explained that his left ear hearing loss is the result of an injury sustained in service - specifically, exposure to acoustic trauma from combat related weapons fire while serving in Vietnam.  He also maintains to have had exposure to engine noise while working as a vehicle and track repairman.  In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is entitled to service connection for hearing loss in his left ear.  

According to the December 1968 pre-induction examination report, the Veteran denied a history of ear, nose or throat trouble, and the clinical evaluation of his ears and drums was shown to be normal.  The Veteran also had a hearing loss profile of 'H1' at the time of this examination.  Odiorne v. Principi, 3 Vet. App. 456, 457 (1992) (observing that the 'PULHES' profile reflects the overall physical and psychiatric condition of the Veteran on a scale of 1 (high level of fitness) to 4 (a medical condition or physical defect which is below the level of medical fitness for retention in the military service)).  In particular, the authorized audiological examination reflected pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
-5
-10
-5
XXXX
-5
LEFT
-5
-10
-5
XXXX
-5

The remainder of the Veteran's service treatment records was clear for any complaints, notations or evidence of hearing trouble.  At the November 1970 separation examination, the clinical evaluation of the Veteran's ears and drums was shown to be normal, and he had a hearing loss profile of 'H1' at the time of this examination.  In addition, the whispered voice test administered reflected a score of 15/15, which is considered normal.  

In his April 2007 claim, the Veteran described his in-service duties while working as a vehicle repairman.  According to the Veteran, when replacing engine parts, his head was constantly near the diesel engines, and he was not provided with any form of hearing protection.  In an April 2008 statement, the Veteran relayed his military history and described his in-service experiences, specifically attributing his hearing loss to several explosions which took place near him during combat conditions in Vietnam.  The Veteran explained that there were a number of explosions which took place around his base camp while his unit was stationed at Camp Eagle, Vietnam.  He described one particular occurrence wherein a loaded Cobra helicopter was "hit by [an] incoming round from the Vietnamese...."  He described another instance wherein his unit came under attack, and one particular rocket "landed short, striking bunker line and water line" landing approximately eight to ten feet from him.  In his September 2008 substantive appeal, the Veteran explained that he was situated on the "bunker line" at least once a week while in service, and at one point, he was on the bunker line for approximately thirty days.  

The Veteran is competent to describe what he experienced in service.  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); & Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("Although interest may affect the credibility of testimony, it does not affect competency to testify.")  

With regard to the credibility of the Veteran's statements, the Board notes that "definitions of credibility do not necessarily confine the concept to the narrow peg of truthfulness.  It has been termed as 'the quality or power of inspiring belief. . . .'  Credibility. . . apprehends the over-all evaluation of testimony in the light of its rationality or internal consistency and the manner in which it hangs together with other evidence."  Indiana Metal Prods. V. NLRB, 442 F.2d 46, 51-52 (7th Cir. 1971) (citations omitted).  A review of the Veteran's DD 214 shows that his Military Occupational Specialty (MOS) was that of a General Vehicle Repairman.  In addition, the May 2007 Request for Information under PIES (Personal Information Exchange System) Code 034 reflects that the Veteran did have service in Vietnam for the period from December 1969 to November 1970.  In addition, during the November 2007 VA audiological evaluation, the results of which will be discussed in greater detail below, the examiner conceded the Veteran's exposure to loud noises and sounds from explosives and diesel engine noise while serving in the military.  While every detail of the Veteran's description has not been corroborated, there is nothing in the record that specifically contradicts the Veteran's account of having been exposed to extreme noise levels in service.  Therefore, the Board concludes that the Veteran's description of noise exposure while serving in Vietnam and working as a general vehicle repairman in service is credible, and concedes that the Veteran was exposed to extreme noise levels during service.  

Recent audiological examinations establish that the Veteran has a hearing disability in his left ear that satisfies the criteria of 38 C.F.R. § 3.385.  In this regard, the Veteran was afforded a VA audiological evaluation in November 2007, and on the authorized audiological evaluation, pure tone thresholds, in decibels, were shown to be: 




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
10
20
20
LEFT
10
20
25
35
35

Speech audiometry revealed speech recognition ability of 96 percent in the right ear and 86 percent in the left ear.  Based on the audiometric results, the examiner diagnosed the Veteran with clinically normal hearing in his right ear and normal to mild sensorineural hearing loss in his left ear.  These findings meet the requirements of 38 C.F.R. §3.385 (2011) (impaired hearing will be considered to be a disability when speech recognition scores using the Maryland CNC Test are less than 94 percent.)  Thus the remaining question pertaining to service connection is whether the hearing loss in the Veteran's left ear is related to his military noise exposure.  

During the November 2007 VA examination, the Veteran described his in-service duties, and attributed his left ear hearing loss to his exposure to diesel engine noise while working as a general vehicle repairman in service, as well as several explosions which took place in Vietnam within close proximity to where he stood.  The examiner noted that the Veteran worked as a farmer after his separation from service, and reportedly participated in hunting activities for forty-eight years without using any form of hearing protection.  According to the Veteran, he began experiencing hearing problems in service, and his situation of greatest difficulty is trying to understand speech in adverse listening conditions.  Based on her discussion with and evaluation of the Veteran, the examiner diagnosed the Veteran with sensorineural hearing loss in his left ear.  She also acknowledged the Veteran's exposure to "considerable engine and explosive noise in the military" and determined that such exposure was sufficient to have caused the ringing in his ears.  However, with regard to his left ear hearing loss, the examiner took note of the Veteran's post-service occupational and recreational noise exposure while working with farm equipment and participating in hunting activities and stated that she could not determine the etiology of the left ear sensorineural hearing loss without resorting to speculation.  According to the examiner, "[i]t is possible that the left [ear] hearing loss began in the military, but with 35 years following of farm equipment and hunting, it is not possible to really opine on whether or not such a mild HFSNHL (high frequency sensorineural hearing loss) started in the military."  

In Jones v. Shinseki, 23 Vet. App. 382 (2010), the United States Court of Appeals for Veterans Claims (Court) noted that an examiner's conclusion that an etiology opinion is not possible without resorting to speculation is a medical conclusion that must be "based on sufficient facts or data" and that the opinion "must support its conclusion with an analysis that the Board can consider and weigh" to be adequate.  In explaining how the Veteran's post-service noise exposure precludes the examiner from arriving at a definite conclusion with respect to the origination of the Veteran's hearing loss, the Board finds that the examiner has provided an adequate explanation as to why a clear etiological opinion is not possible.  

However, while the examiner was unable to provide a clear etiological opinion regarding the Veteran's left ear hearing loss, it appears as though the reasoning behind her uncertainty rests on the Veteran's reported noise exposure both during and after service.  By making this observation, the VA examiner may have been "implying" that the current audiological findings are reflective of hearing loss in the left ear as a result of noise exposure.  Nevertheless, the examiner did not actually state this clearly, and the Board concludes that "inferring" that this is what she meant from what she did say would be tantamount to the Board rendering its own unsubstantiated medical opinion, and the Board is precluded from doing so.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (holding that the Board must rely on independent medical evidence to support its findings and must not refute medical evidence in the record with its own unsubstantiated medical conclusions), overruled on other grounds by Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

However, the Board has already conceded that the Veteran was exposed to extreme noise levels and acoustic trauma while serving in Vietnam and working as a general vehicle repairman.  Indeed, even though the examiner had a difficult time determining the origination of the Veteran's hearing loss due to the Veteran's reported in-service and post-service noise exposure, in his March 2008 NOD, the Veteran asserted that he did wear hearing protection while hunting and further added that his farming equipment included sound proof cabs.  Additionally, in his April 2008 substantive opinion, the Veteran explained that his hunting activities centered around watching nature and usually did not consist of "firing at anything."  

Accordingly, after carefully reviewing the evidence of record and resolving all reasonable doubt in his favor, the Board finds that the Veteran's current hearing loss in his left ear cannot be reasonably disassociated from his conceded in-service exposure to loud noises.  The Veteran reported a history of noise exposure in service and auditory problems since service.  The Board concedes that the Veteran was exposed to acoustic trauma in service and finds his assertion that he has suffered from hearing problems since his years in the military to be credible.  The Board also concludes that the November 2007 VA medical report is of limited probative value to the extent that no etiological opinion was provided as to the relationship between the Veteran's left ear hearing loss and service.  In any event, the Board notes that, while the November 2007 examiner did not provide an opinion relating the Veteran's left ear hearing loss to service, she has not stated in definitive terms that such disability is not related to his years in service.

When considering documentation of the Veteran's duties in service, his conceded in-service noise exposure, and his competent lay assertions as to having experienced hearing problems since service, the Board finds that the evidence is in at least equipoise as to whether the Veteran's current left ear hearing loss is etiologically related to his active service.  Upon resolution of all reasonable doubt in the Veteran's favor, the Board concludes that service connection for hearing loss of the left ear is warranted.


ORDER

Service connection for hearing loss of the left ear is granted.  



____________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


